Exhibit 10.2
Amendment to the Second Amended and Restated
Nu Skin Enterprises, Inc. 1996 Stock Incentive Plan
 
Pursuant to Section 18.1 of the Second Amended and Restated Nu Skin Enterprises,
Inc. 1996 Stock Incentive Plan (the "1996 Plan"), effective June 7, 2013, the
1996 Plan is hereby amended by adding the following Section 7.2(g):
"7.2(g)                          Notwithstanding the foregoing, unless otherwise
set forth in an Award Agreement, if on the last day of the term of an Option the
Fair Market Value of one Share exceeds the Option Price, the Grantee has not
exercised the Option (or a tandem SAR, if applicable) and the Option has not
expired, the Option shall be deemed to have been exercised by the Grantee on
such day with payment made by withholding Shares otherwise issuable in
connection with the exercise of the Option.  In such event, the Company shall
deliver to the Grantee the number of Shares for which the Option was deemed
exercised, less the number of Shares required to be withheld for the payment of
the total purchase price and required withholding taxes; provided, however, any
fractional Share shall be settled in cash."